Citation Nr: 0304738	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative bilateral pes planus with hallux valgus, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral pterygium with history of macular hole, right eye.  

(The issues of entitlement to an increased rating for 
residuals of upper back and neck strain with narrowing C5 
disc space will be the subject of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran has six years of active duty service ending in 
February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 1998, a 
statement of the case was issued in January 1999, and a 
substantive appeal was received in February 1999.

The Board is undertaking additional development of the issue 
of entitlement to an increased rating for upper back and neck 
strain with narrowing C5 disc space pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing these 
issues.

Although the RO included a reference to a tender scar of the 
left foot in the description of the pes planus disability for 
rating purposes in the December 1997 rating decision, it does 
not appear that the scar was actually considered and rated by 
the RO.  Additionally, the statement of the case did not set 
forth any rating criteria for scars.  This matter is hereby 
referred to the RO for consideration of whether a separate 
rating for the scar is warranted.  The following decision of 
the Board is limited only to the pes planus disability. 


FINDINGS OF FACT

1.  The veteran's service connected postoperative bilateral 
pes planus with hallux valgus is manifested by objective 
evidence of callosities and pain on manipulation and use, but 
without evidence pronounced flat feet with marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulations.

2.  The veteran's corrected visual acuity is 20/20 in each 
eye. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for postoperative bilateral pes planus with hallux 
valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

2.  The criteria for entitlement to a compensable evaluation 
for bilateral pterygium with history of macular hole, right 
eye, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2001); 38 C.F.R. Part 4, including § 4.84a, Diagnostic Code 
6034 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records and reports of VA examinations and outpatient 
treatment records.  As the record shows that the veteran has 
been afforded VA examinations in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Additionally, the Board notes that the appellant has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to increased ratings.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and other correspondence have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Specifically, by 
the June 2002 supplemental statement of the case as well as a 
January 2003 letter from the Board, the appellant was advised 
of the specific provisions of the new VA regulations 
regarding the timing and scope of VA assistance, including 
the type of evidence necessary to substantiate his claims for 
entitlement to increased evaluations as well as the types of 
evidence VA would assist him in obtaining.  Accordingly, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

No additional evidence to support the appellant's claim has 
been identified and it is clear from the arguments submitted 
to the Board that the appellant understands the provisions of 
the pertinent regulations, to include the type of evidence 
necessary to substantiate his claim for entitlement to 
increased evaluations for his bilateral flat feet and 
bilateral pterygium as well as the types of evidence VA would 
assist him in obtaining.  The Board therefore finds that the 
notice and assistance requirements of the new law and 
regulation have been met.

Analysis

The veteran alleges that the severity of his service-
connected postoperative bilateral pes planus with hallux 
valgus and bilateral pterygium with history of macular hole, 
right eye, warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Pes Planus

A review of the record reflects that, by a November 1985 
rating decision, the veteran was service connected and 
assigned a 10 percent schedular rating for postoperative 
bilateral pes planus with hallux valgus and tender scar on 
the left.  This determination was based on service medical 
records and an October 1985 report of VA examination which 
showed treatment for bilateral hallux valgus and pes planus 
as well as bilateral bunionectomies performed in March 1984.  
The veteran's request for an increased rating for his service 
connected bilateral pes planus was received at the RO in May 
1997.  By a December 1997 rating action, the RO confirmed and 
continued the 10 percent rating which had been previously 
assigned for this disorder and the veteran proceeded with the 
present appeal.  

A June 1998 report of VA examination of the feet shows that 
the veteran walked with a normal but slow gait pattern; he 
had severe complete congenital hereditary familial pes 
planus, bilaterally; and there were bilateral mild dorsal 
bunions and residual scars from surgery.  By rating decision 
in January 1999, the RO increased the evaluation for the 
veteran's bilateral postoperative pes planus with hallux 
valgus to 30 percent, effective May 12, 1997.

VA outpatient treatment records, dated from June 1998 to 
November 1999 and in January 2003, are negative for 
complaints of or treatment for the veteran's feet.  

A September 1999 report of VA examination of the veteran's 
feet reflects that he complained of bilateral foot pain, left 
greater than right.  Examination of the feet revealed obvious 
hypertrophic changes about the great toe joints and a 
calluses beneath the second metatarsal head as well as 
between the first and second toes on the left.  The examiner 
noted that the calluses appeared bothersome but were not what 
one would term greatly enlarged.  The examiner further 
commented that the veteran's feet are quite flat but are 
freely mobile and appear to be ordinary flat feet.  The 
examiner concluded that, although the veteran's feet bothered 
him, appropriate padding would be sufficient for episodes of 
weight bearing and working on his feet.  

The service-connected pes planus ("flatfoot") is rated in 
the VA Schedule for Rating Disabilities under Diagnostic Code 
5276.  A 50 percent rating is assigned for bilateral 
pronounced pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A 30 percent rating is assigned for bilateral severe pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

In the present case, a thorough review of the veteran's 
claims file reveals no objective evidence of the symptoms 
required for a 50 percent evaluation.  The veteran reports 
experiencing pain when he walks, but there is no objective 
evidence of the marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked displacement and severe 
spasm of the tendo achilles on manipulation required for a 
higher rating.  It appears from the report of the September 
1999 examination that appropriate padding would be sufficient 
for weight bearing activities and working on his feet.  This 
comment does not support any finding that there is no 
improvement with orthopedic shoes or appliances so as to meet 
the criteria for the next higher rating of 50 percent under 
Code 5276.  Therefore, the Board concludes that the symptoms 
manifested by the veteran's service-connected postoperative 
bilateral pes planus with hallux valgus do not more nearly 
approximate those of the higher 50 percent rating, but are 
adequately contemplated under the criteria for the current 30 
percent rating. 

Pterygium

A review of the record reflects that, by a November 1985 
rating decision, the veteran was service connected and 
assigned a noncompensable schedular rating for bilateral 
pterygium with history of macular hole, right eye.  This 
determination was based on service medical records, which 
include evidence of pterygium left eye with some hyperopia in 
the right eye and right eye macular hole, and an October 1985 
report of VA examination which showed bilateral pterygium and 
corrected vision of 20/20 in each eye.  The veteran's request 
for an increased rating for his service connected eye 
disorder was received at the RO in May 1997.  

The veteran underwent VA eye examination in July 1997.  This 
examination report showed that the veteran had corrected 
visual acuity of 20/20 in each eye and included a diagnosis 
of bilateral pterygium, stable and inactive.  Accordingly, by 
a December 1997 rating action, the RO confirmed and continued 
the zero percent rating which had been previously assigned 
for this disorder and the veteran proceeded with the present 
appeal.  

VA outpatient treatment records, dated from June 1998 to 
November 1999 and in January 2003, are negative for 
complaints of or treatment for the veteran's eyes.  

The report of a September 1999 VA eye examination reflects 
diagnoses of left eye pterygium (no right eye pterygium), 
hyperopic/astigmatic refractive error, cupping of optic 
nerves, and no macular hole.  This examination report also 
includes findings of corrected visual acuity of 20/20 in each 
eye.  

The veteran's service-connected bilateral pterygium with 
history of macular hole, right eye, has been evaluated under 
Diagnostic Code 6034 of the Rating Schedule.  Diagnostic Code 
6034 provides that a pterygium is to be rated based on loss 
of vision.  Ratings based upon loss of vision are to be based 
upon the best distant vision obtainable after best correction 
by glasses.  38 C.F.R. § 4.75.  The veteran's best-corrected 
vision has been shown to be 20/2o, bilaterally.  Corrected 
vision that is 20/20 does not rise to a compensable 
evaluation under Table V of 38 C.F.R. § 4.84a.

The preponderance of the evidence is against a compensable 
evaluation for the veteran's bilateral pterygium with history 
of macular hole, right eye, because his corrected vision, 
bilaterally, is shown to be 20/20.  Since all of the evidence 
indicates that the veteran's visual acuity does not 
approximate a compensable evaluation, the preponderance of 
the evidence is against a compensable evaluation for 
bilateral pterygium with history of macular hole, right eye. 



Conclusion

With regard to both issues, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to either issue.


ORDER

Entitlement to an increased rating for service-connected 
postoperative bilateral pes planus with hallux valgus, 
currently rated as 30 percent disabling, is not warranted.  
Entitlement to an increased (compensable) evaluation for 
bilateral pterygium with history of macular hole, right eye, 
is not warranted.  To this extent, the appeal is denied.   



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

